PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Czaplicki et al.
Application No. 16/332,818
Filed: 13 Mar 2019
For: Malonate and Cyanoacrylate Adhesives for Joining Dissimilar Materials
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition filed February 18, 2022, under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for a failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration mailed March 11, 2021.  The issue fee payment was received on June 11, 2021.  Accordingly, the application became abandoned on June 12, 2021.  A Notice of Abandonment was mailed on June 17, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of a Substitute Statement for Inventor Ken Mazich (previously submitted September 09, 2021); (2) the petition fee of $2100 (previously submitted June 21, 2021), and (3) an adequate statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309. Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.

The application is being forward to the Office of Data Management (ODM) to be processed into a patent.  
 

/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET